I take the position not only that the "conditional sales note" of December 19, 1927, effected a novation of all that preceded it, but also that the second series of contracts or orders, dated June 3, 1927, novated the original contracts or orders. This would seem to be the plain intendment of the language used in each of the second series: "The purchaser agrees that this order contains the entire agreement relating to the sale of said motor truck and that he has received a true copy thereof." If, as that language clearly indicates, each second contract constituted the complete repository of the agreement between the parties with reference to the truck covered thereby, what boots it whether in the recitals in said contract the consideration thereof is referred to as the amount remaining unpaid on the original purchase price of the truck, or some other amount? The consideration might certainly have been either more or less than the unpaid balance; the seller might have exacted more to cover its additional trouble; the buyer might have demanded a reduction. If it so happened that the parties were willing to agree on the balance as the proper basis of the new contract, the mere fact that it was the balance becomes inconsequential. The express language quoted should control. *Page 127